Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 10/6/2021 that has been entered and made of record.
Response to after Non-Final
2.	Claim 1, 7, 14 and 18, are currently amended. Claims 2, 4-6, 15, 17, 19 and 21-22 are cancelled. No new claims are added. No new matter is added.

Allowable Subject Matter

3.	Claims 1, 3, 7-14, 16, 18, 20 and 23 are allowed.

 Following is Examiner's statement of reason for allowance.
 4.	Independent claim 1, 14 and 18 are allowable because prior art fails to 
teach or suggest, either alone or in combination, a virtual assistance system for a vehicle, the virtual assistance system comprising: an input device; an output device; and a controller programmed to: receive, through the input device, a request for an item from a user; retrieve a location of an entity associated with the item; calculate an estimated arrival time when the vehicle will arrive at the 
5.	Claims 3, 7-13 and 23 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the virtual assistance system of claim 1.
6.	Claims 16 is allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim14 as the method for implementing a request from the user of claim 14.
7. 	Claim 20 is allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim 18 as the virtual assistance of claim 18.
8.	The closet prior art of Judd Berlin (US 2016/0342972) in view of Giuli et al (US 2010/0114734) further in view of Coloson et al (US 2015/0356665) and in 	further view of Agnew et al (US 2003/0187573) in further view of Edwards et 	al (US 10,769,712) and in further view of Thomas Wilson et al, herein after Wilson, (US2015/0324936) and in further view of Zeng (US 2018/0204179) teaches method and system for virtual assistance for implementing a request from user but further fails to teach a virtual assistance system for a vehicle, the virtual assistance system comprising: an input device; an output device; and a controller programmed to: receive, through the input device, a request for an item from a user; retrieve a location of an entity associated with the item; calculate an estimated arrival time when the vehicle will arrive at the location; determine whether the estimated arrival time is after a first predetermined time associated with the entity; determine whether a current time is before a second 
9.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent 





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677